                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 1 of 48



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   Thomas Copley, Marvin Coyner, and Elizabeth
10   Evans,
                                                   No. 2:19-cv-00707
11                                   Plaintiffs,

12         v.                                      COMPLAINT – CLASS ACTION

13   ZF TRW Automotive Holdings Corp., Hyundai     JURY DEMAND
     Motor America, Inc., and Kia Motor America,
14   Inc.,
15                                 Defendants.
16

17

18

19

20

21

22

23

24

25

26



     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 1                                     KELLER ROHRBACK L.L.P.
                                                                 1201 Third Avenue, Suite 3200
                                                                    Seattle, W A 98101 -3052
                                                                 TELEPHONE: (206) 623-1900
                                                                  FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 2 of 48



 1
                                                        Table of Contents
 2
     I.     INTRODUCTION ............................................................................................................ 1
 3
     II.    PARTIES .......................................................................................................................... 3
 4
            A.         Defendants ............................................................................................................ 3
 5
            B.         Plaintiffs ................................................................................................................ 4
 6
     III.   JURISDICTION AND VENUE ....................................................................................... 4
 7
     IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS ......................................... 5
 8

 9          A.         The Airbag Control Unit Defect and Investigation............................................... 5

10          B.         Defendants Knew About the ACU Defect ............................................................ 8

11          C.         Defendants Concealed the Defect ....................................................................... 15

12   V.     CLASS ACTION ALLEGATIONS ............................................................................... 16
13          A.         Class Definitions ................................................................................................. 16
14          B.         Class Certification Requirements ....................................................................... 18
15   VI.    EQUITABLE TOLLING ................................................................................................ 21
16
            A.         Discovery Rule.................................................................................................... 21
17
            B.         Fraudulent Concealment ..................................................................................... 22
18
            C.         Estoppel............................................................................................................... 22
19
     VII.   CLAIMS FOR RELIEF .................................................................................................. 22
20
            A.         Claims Asserted on Behalf of the Nationwide Class .......................................... 22
21
            COUNT I BREACH OF IMPLIED AND EXPRESS WARRANTY
22
                Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301, et seq.) ............................. 22
23
            COUNT II FRAUD BY CONCEALMENT ................................................................... 25
24
            COUNT III VIOLATIONS OF THE CALIFORNIA UNFAIR
25              COMPETITION LAW (Cal. Bus. & Prof. Code § 17200, et seq.) .................... 27

26

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 1                                                                             KELLER ROHRBACK L.L.P.
                                                                                                           1201 Third Avenue, Suite 3200
                                                                                                              Seattle, W A 98101 -3052
                                                                                                           TELEPHONE: (206) 623-1900
                                                                                                            FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 3 of 48



 1           COUNT IV VIOLATIONS OF THE CONSUMER LEGAL REMEDIES
                 ACT (Cal. Civ. Code § 1750 et seq.) .................................................................. 30
 2
             B.        Claims Brought On Behalf of the State Classes ................................................. 34
 3
             COUNT V VIOLATION OF THE SONG-BEVERLY WARRANTY
 4
                 ACT (Cal. Civ. Code § 1790 et seq.) ................................................................. 34
 5
             COUNT VI VIOLATIONS OF THE WASHINGTON CONSUMER
 6               PROTECTION ACT (Wash. Rev. Code §§ 19.86.010, et seq.) ......................... 36

 7           COUNT VII BREACH OF THE IMPLIED WARRANTY OF
                 MERCHANTABILITY (Wash. Rev. Code §§ 62A.2-314 and
 8               62A.2A-212) ....................................................................................................... 38
 9
             COUNT VIII WASHINGTON “LEMON LAW” (Wash. Rev. Code §
10               19.118.005, et seq.) ............................................................................................. 38

11           COUNT IX ARIZONA CONSUMER FRAUD ACT (Ariz. Rev. Stat.
                 § 44-1521, et seq.) ............................................................................................... 40
12
             COUNT X BREACH OF IMPLIED WARRANTY OF
13               MERCHANTABILITY (Ariz. Rev. Stat. §§ 47-2314 and 47-
                 2A212) ................................................................................................................ 42
14

15   VIII.   PRAYER FOR RELIEF ................................................................................................. 43

16   IX.     DEMAND FOR JURY TRIAL ...................................................................................... 45

17

18

19

20

21

22

23

24

25

26

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 2                                                                        KELLER ROHRBACK L.L.P.
                                                                                                     1201 Third Avenue, Suite 3200
                                                                                                        Seattle, W A 98101 -3052
                                                                                                     TELEPHONE: (206) 623-1900
                                                                                                      FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 4 of 48



 1          Plaintiffs bring this action on behalf of themselves and all others similarly situated,

 2   against Defendant ZF TRW Automotive Holdings Corp. (“ZF-TRW”), Hyundai Motor America,

 3   Inc. (“HMA” or, with its corporate parents and affiliates, “Hyundai”), and Kia Motor America,

 4   Inc. (“KMA” or, with its corporate parents and affiliates, “Kia”). Plaintiffs allege the following

 5   based upon information and belief, the investigation of counsel, and personal knowledge as the

 6   factual allegations pertaining to themselves.

 7                                       I.      INTRODUCTION
 8          1.       This case arises out of a longstanding and knowing failure by automakers and a

 9   major parts supplier to disclose a potentially deadly defect in an essential safety system: the

10   control unit that determines whether and when airbags are deployed.

11          2.       The defect involves an Airbag Control Unit (“ACU”) designed and manufactured

12   by Defendant ZF TRW Automotive Holdings Corp. and supplied to numerous vehicle

13   manufacturers, including Hyundai and Kia. The ACU defect is especially pernicious because it

14   manifests itself only when an accident occurs, and the safety features it controls are most needed:

15   in a crash. In a vehicle collision, an integrated circuit integral to the ACU system can be

16   overstressed by the electrical signals from the sensors connected to it and fail as a result,

17   preventing deployment of the airbags and seatbelt pretensioners.

18          3.       The National Highway Traffic Safety Administration has announced that

19   approximately 12.3 million vehicles may contain a defective ACU. Much like the recent Takata

20   airbag scandal—which has involved tens of millions of vehicles and has resulted in a massive

21   recall and $1.5 billion in class action settlements so far—these Defendants concealed and failed

22   to disclose a dangerous and potentially deadly defect in essential automotive safety systems from

23   their customers. Each Defendant knew about the defect for years before they took any action to

24   inform consumers or repair defective vehicles.

25          4.       Between 2011 and 2015, HMA, KMA, and ZF-TRW investigated airbag failures

26   in Hyundai and Kia vehicles equipped with ZF-TRW ACU systems, but did not inform NHTSA


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 1                                                  KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 5 of 48



 1   of any problem until late in 2015. HMA and KMA finally issued recalls for some vehicles in

 2   2018 while continuing to downplay the serious risks posed by the defect. By that time, numerous

 3   injuries and several deaths had already occurred as a result of the defect, and the risk remains

 4   unmitigated in millions of vehicles. The Associated Press reports that at least four deaths have

 5   resulted from this defect in Hyundai and Kia vehicles. Meanwhile, HMA and KMA continued to

 6   sell vehicles equipped with dangerously defective parts.

 7          5.       In short, ZF-TRW apparently conspired with HMA and KMA to conceal a

 8   dangerous and potentially deadly defect that already existed in millions of vehicles in order to

 9   continue selling defective parts for installation in new vehicles. As a result of this conduct,

10   Plaintiffs and members of the putative classes alleged herein suffered actual damages, because

11   they did not receive the benefit of their bargain in purchasing or leasing affected vehicles.

12          6.       Class Vehicles include the 2013 Model Year (“MY”) Kia Forte, 2013 MY Kia

13   Forte Koup, 2013-2019 MY Kia Optima, 2012-2016 MY Optima Hybrid, 2014 MY Kia Sedona,

14   2013-2019 MY Hyundai Sonata, and 2013-2019 MY Hyundai Sonata Hybrid. The list of class

15   vehicles may expand as discovery proceeds.

16          7.       The vehicles purchased or leased by Plaintiffs and members of the putative

17   classes are and were at the time of purchase of a lesser standard and quality than represented and

18   were not fit for the ordinary purpose of providing safe transportation for which they were

19   purchased. Each purchaser or lessee of an affected vehicle paid more than they would have if the

20   truth about the ACU defect had been disclosed to them. Meanwhile, each Defendant profited

21   from the continued installation of defective parts in new vehicles and the delay in recalling their

22   dangerously defective products. The Defendants’ concealment of the true nature of the affected

23   vehicles induced and caused the Plaintiffs and members of the classes to purchase and/or lease,

24   and to continue to own, lease, and/or operate, Hyundai and Kia vehicles of diminished value.

25   Plaintiffs and Class members have also suffered damages in the form of out-of-pocket costs

26   related to the loss of use of affected vehicles.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 2                                                  KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                   Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 6 of 48



 1                                            II.    PARTIES

 2   A.       Defendants

 3            8.       Defendant ZF TRW Automotive Holdings Corp. (ZF-TRW) is a major

 4   automotive parts supplier. ZF-TRW is incorporated in Delaware and is headquartered at 12001

 5   Tech Center Drive, Livonia, Michigan. ZF-TRW was formed in May 2015 following the

 6   acquisition of predecessor entity TRW Automotive Holdings Corp. by German multinational

 7   parts supplier ZF Friedrichshafen AG.

 8            9.       Defendant Hyundai Motor America, Inc. (HMA) is a manufacturer and

 9   distributor of new motor vehicles under the Hyundai brand and is incorporated and

10   headquartered in the state of California. Its principal place of business is located at 10550 Talbert

11   Avenue, Fountain Valley, California. Hyundai Motor America distributes, markets, leases,

12   warrants, and oversees regulatory compliance and warranty servicing of Hyundai brand vehicles

13   through a network of over 800 dealers throughout the United States from its headquarters in

14   California. Hyundai Motor America also creates and distributes the warranties and other written

15   materials that accompany the sale and lease of Hyundai-branded vehicles throughout the United

16   States, and makes decisions concerning warranty coverage of customer vehicles when problems

17   arise.

18            10.      Defendant Kia Motors America, Inc. (KMA) is a manufacturer and distributor

19   of new motor vehicles under the Kia brand and is incorporated and headquartered in the state of

20   California. Its principal place of business is located at 111 Peters Canyon Road, Irvine,

21   California. Kia Motors America, Inc. markets, leases, warrants, and oversees regulatory

22   compliance and warranty servicing of Kia-brand vehicles through a network of over 700 dealers

23   throughout the United States from its headquarters in California. KMA also creates and

24   distributes the warranties and other written materials that accompany the sale and lease of Kia-

25   branded vehicles throughout the United States, and makes decisions concerning warranty

26   coverage of customer vehicles when problems arise.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 3                                                 KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 7 of 48



 1   B.        Plaintiffs

 2             11.    Plaintiff Thomas Copley, a resident of Edmonds, Washington, owns a 2015
 3   Hyundai Sonata. Plaintiff purchased the Class Vehicle for approximately $22,330 in January
 4   2015 from Hyundai of Everett. Plaintiff has received no information from ZF-TRW or HMA
 5   regarding the defective and potentially dangerous Airbag Control Unit, and does not believe the
 6   defective parts have been repaired or replaced. Plaintiff would not have purchased the Class
 7   Vehicle, or would have paid less for it, had he known that the vehicle contained the ACU defect.
 8             12.    Plaintiff Marvin Coyner III, a resident of Surprise, Arizona, owns a 2017 Kia
 9   Optima. Plaintiff Coyner purchased the Class Vehicle for approximately $18,000 in November
10   2017 from Rodeo Kia in Avondale, Arizona. Plaintiff has received no information from ZF-
11   TRW or KMA regarding the defective and potentially dangerous Airbag Control Unit, and does
12   not believe the defective parts have been repaired or replaced. Plaintiff would not have
13   purchased the Class Vehicle, or would have paid less for it, had he known that the vehicle
14   contained the ACU defect.
15             13.    Plaintiff Elizabeth Evans, a resident of Yuba City, California, owns a 2018 Kia
16   Optima. Plaintiff purchased the Class Vehicle for approximately $23,000 in April 2018 from
17   Geweke Ford-Kia in Yuba City, California. Plaintiff has received no information from ZF-TRW
18   or KMA regarding the defective and potentially dangerous Airbag Control Unit, and does not
19   believe the defective parts have been repaired or replaced. Plaintiff would not have purchased the
20   Class Vehicle, or would have paid less for it, had she known that the vehicle contained the ACU
21   defect.
22                                 III.    JURISDICTION AND VENUE
23             14.     This Court has subject matter jurisdiction under the Class Action Fairness Act of
24   2005 (“CAFA”), 28 U.S.C. §§ 1332(d), because the putative class numbers more than 100, the
25   aggregate amount in controversy exceeds $5,000,000 excluding costs and interest, and at least
26   one plaintiff and one defendant are citizens of different states. More than two-thirds of Class

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 4                                                 KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 8 of 48



 1   members reside in states other than the states of which Defendants are citizens. This Court has

 2   supplemental jurisdiction over the state law claims alleged herein pursuant to 28 U.S.C. § 1367.

 3             15.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants’

 4   contacts are sufficient to subject them to personal jurisdiction in this District and/or because a

 5   substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

 6   District. Defendants have marketed, advertised, and sold the affected vehicles, including the

 7   vehicle owned by Plaintiff Copley, and otherwise conducted extensive business, within this

 8   District.

 9                   IV.     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
10             16.      HMA and KMA sold vehicles equipped with dangerously defective airbag

11   control units and then, along with ZF-TRW, the manufacturer and supplier of those defective

12   parts, concealed the true nature of these important safety systems and the vehicles that contained

13   them from consumers for years. Meanwhile, ZF-TRW continued to provide defective parts and

14   HMA and KMA continued to install them in Hyundai and Kia vehicles and sell them to

15   unsuspecting consumers.

16   A.        The Airbag Control Unit Defect and Investigation
17             17.      An automobile airbag has one job: to operate as a safety device when vehicle

18   occupants are at risk of sustaining injuries in a collision. To work, an automotive airbag must

19   quickly and effectively deploy when required. In the Class Vehicles equipped with ZF-TRW

20   Airbag Control Units (ACU), a defective ACU may fail to deploy during a collision—the one

21   time an airbag is needed—due to electrical overstress (EOS).

22             18.      EOS occurs when a specific electronic component (called an application specific

23   integrated circuit, or ASIC) experiences a voltage or current beyond its specified limit.1 In effect,

24

25   1
         Matthew Schwartz, Government Expands Airbag Investigation To Include More Than 12 Million Vehicles, NPR
         (Apr. 24, 2019), https://www.npr.org/2019/04/24/716614132/government-expands-air-bag-investigation-to-
26       include-more-than-12-million-vehicle (last visited May 2, 2019).


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 5                                                        KELLER ROHRBACK L.L.P.
                                                                                    1201 Third Avenue, Suite 3200
                                                                                       Seattle, W A 98101 -3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 9 of 48



 1   it means that this component is overloaded by precisely the electrical signal from a crash sensor

 2   that is supposed to trigger airbag (and seatbelt pretensioner) deployment, instead resulting in an

 3   overloaded and useless ASIC.

 4           19.     Failure of the ASIC due to this condition can prevent appropriate airbag and

 5   seatbelt pretensioner deployment just when these safety features are needed most. According to

 6   the National Highway and Traffic Safety Administration (NHTSA), ZF-TRW ACUs “may suffer

 7   electrical overstress due to harmful signals (electrical transients) produced by the crash event,

 8   causing the unit to stop working during the crash.”2

 9           20.     NHTSA has initiated a probe into the defect, which has caused airbags and

10   seatbelt pretensioners to fail to deploy after collision in Hyundai and Kia vehicles. According to

11   the Associated Press, these failures may have killed at least four people and injured another six.

12           21.     While the ACU was developed with electrical circuitry to protect the ASIC from

13   electrical circuit-limit issues (such has the EOS condition described above), these protections are

14   ineffective when they matter most as a result of the defect described here. The ACU is located

15   inside the passenger compartment. The electrical wiring connecting the ASIC to sensors is

16   located at the front of the vehicle. During a collision, that crash event “in and of itself” produces

17   electrical signals, delivered from the sensors to the ACU via wiring that runs through the ASIC.

18   The nature of the defect is that these signals—the signals that the ACU is supposed to interpret in

19   order to trigger airbag and seatbelt pretensioner deployment—themselves overload and damage

20   the ASIC and render the ACU useless, preventing airbag and seatbelt pretensioner deployment.3

21           22.     For consumers who own and lease the Class Vehicles, this defect poses a high

22   risk of injury and likely decreases the value of vehicles purchased in part due to reasonable

23   expectations of safety.

24           23.     Numerous complaints, injuries and deaths caused by this potentially deadly defect

25
     2
       ODI Resume: Airbag ACU Electrical Overstress, NHSTA Office of Defects Investigation (Apr. 19, 2019),
26     https://static.nhtsa.gov/odi/inv/2019/INOA-EA19001-2536.PDF [hereinafter ODI Resume].
     3
       Id.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 6                                                       KELLER ROHRBACK L.L.P.
                                                                                    1201 Third Avenue, Suite 3200
                                                                                       Seattle, W A 98101 -3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 10 of 48



 1   sparked a series of investigations and recalls. Investigations of the airbag failures in Hyundai and

 2   Kia vehicles equipped with ZF-TRW ACU systems were initiated by HMA, KMA and ZF-TRW

 3   between 2011 and 2015, but none of the Defendants notified NHTSA about the potentially

 4   deadly defect until late in 2015, and even then failed to notify consumers.

 5           24.      In March 2017, NHTSA opened an investigation involving the ZF-TRW ACU

 6   parts installed in HMA and KMA vehicles in order to discover why airbags and seatbelt

 7   pretensioners were not deploying in frontal collisions.4

 8           25.      By 2018, safety recalls were issued by HMA and KMA for certain vehicles

 9   equipped with an airbag system in which the ACU was susceptible to EOS during certain frontal

10   crash events. Because these recalls covered only a small portion of the Class Vehicles, they were

11   ultimately misleading: a recall of numerous vehicles that purports to resolve a defect tends to

12   lead owners of other, similar vehicles to believe that their vehicles are not affected. Here, though,

13   the 2018 recalls did not come close to solving the entire problem.

14           26.      HMA’s February 27, 2018 recall of 154,753 potentially affected Hyundai vehicles

15   covered 2011 MY Hyundai Sonatas manufactured between December 11, 2009 and September

16   29, 2010.5 On April 18, 2018, Hyundai expanded the recall to include an additional 425,305 MY

17   2012-2013 Sonata and 2011-2012 Sonata Hybrid vehicles.6

18           27.      KMA’s June 1, 2018 recall of 507,587 potentially affected Hyundai vehicles

19   covered 2010-2013 MY Kia Fortes manufactured between February 24, 2009 and August 31,

20   2012; 2011-2012 MY Kia Optima Hybrids manufactured between February 15, 2011 and August

21   31, 2012; 2010-2013 MY Kia Forte Koups manufactured between June 5, 2009 and August 31,

22   2012; 2011-2013 MY Kia Optimas manufactured between August 12, 2010 and August 31,

23
     4
       Tom Krisher, US expands probe into airbag failures to 12.3M vehicles, The Associated Press (Apr. 23, 2019),
24     https://www.apnews.com/0a9f1191d3624327a04865c590825229 (last visited May 2, 2019).
     5
       Part 573 Safety Recall Report for NHTSA Recall No. 18V-137 (Feb. 27, 2018),
25     https://static.nhtsa.gov/odi/rcl/2018/RCLRPT-18V137-5161.PDF.
     6
       2013 Hyundai Sonata, Airbags/Seat Belt Pretensioners may be Disabled Recall, NHTSA (Feb. 27, 2018),
26     https://www.nhtsa.gov/vehicle/2013/HYUNDAI/SONATA#recalls.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 7                                                          KELLER ROHRBACK L.L.P.
                                                                                      1201 Third Avenue, Suite 3200
                                                                                         Seattle, W A 98101 -3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 11 of 48



 1   2012; 2011-2012 MY Kia Sedonas manufactured between March 3, 2010 and August 14, 2012.

 2           28.      The recalled vehicles’ ACU systems all contained a ZF-TRW ASIC susceptible to

 3   EOS during crash events. As the NHTSA Safety Recall reports describe the defect, “if the ASIC

 4   becomes damaged, the front airbags and seatbelt pretensioners may not deploy in certain frontal

 5   crashes where deployment may be necessary, thereby increasing the risk of injury.” The reports

 6   further cite inadequate circuit protection as the cause of the defect.7 The investigations into the

 7   ACU system defects in these vehicles and the recalls they led to were sparked by four deaths and

 8   six injuries.8

 9           29.      These 2018 recalls were only signs of a much broader and more insidious issue

10   with ZF-TRW ACUs in Kia and Hyundai vehicles. On April 19, 2019, NHTSA’s Office of

11   Defects Investigation announced the expansion of its investigation into ZF-TRW ACUs in

12   various MY 2010 to 2019 vehicles. The total population of vehicles equipped with hazardous

13   and defective ACU systems, according to NHTSA, is more than 12.3 million in the U.S. alone.9

14           30.      Defendants HMA, KMA and ZF-TRW were aware or should have been aware of

15   the extent of the ACU defects. Yet the 2018 recalls issued by HMA and KMA were limited and

16   allowed for deadly and dangerous vehicles to stay on the road while leading these vehicles’

17   owners or lessees to believe that the problem was being addressed in full, if they were aware of

18   the limited recall at all.

19   B.      Defendants Knew About the ACU Defect
20           31.      As early as August 2011, Defendants were aware of an issue with the ACU

21   system in ZF-TRW airbags. After a Kia Forte’s airbags failed to deploy during a crash event in

22   China, HMA’s and KMA’s parent company, through its parts and service arm, requested that

23   supplier ZF-TRW analyze the incident. At the time, the cause of the event was described as a

24
     7
       Part 573 Safety Recall Report for NHTSA Recall No. 18V-363 (June 1, 2018),
25   https://static.nhtsa.gov/odi/rcl/2018/RCLRPT-18V363-7061.PDF.
     8
       Tom Krisher, US probes 4 deaths in Hyundai-Kia cars when airbags failed, The Associated Press (Mar. 17, 2018),
26     https://apnews.com/3ef0e4356d3b4478aaf4c5a66a363fb0 (last visited May 3, 2019).
     9
       ODI Resume, supra note 2.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 8                                                         KELLER ROHRBACK L.L.P.
                                                                                     1201 Third Avenue, Suite 3200
                                                                                        Seattle, W A 98101 -3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 12 of 48



 1   commanded nondeployment—that is, an incident in which the ACU processed the signals from

 2   the sensors that detected the crash and told the airbags not to deploy.10

 3           32.     In February 2012, HMA was notified of a collision involving a 2011 Hyundai

 4   Sonata in which the airbags did not deploy, and enlisted ZF-TRW for assistance and explanation

 5   of the incident. Further inspection in June 2012 of the ACU showed that the ASIC component in

 6   the ACU had been damaged by an EOS condition.11

 7           33.     In March 2012, ZF-TRW analyzed a Kia Forte crash in Egypt in which the

 8   airbags did not deploy, observing that the damage on the ASIC was consistent with EOS. Once

 9   again, the incident was described as a commanded nondeployment.12

10           34.     On May 17, 2012, ZF-TRW notified HMA’s and KMA’s parent company about

11   the relationship between airbag and seatbelt pretensioner nondeployment and EOS, but by the

12   end of 2012, nothing had been reported publicly.13

13           35.     In March 2014, a lawsuit was filed against KMA alleging nondeployment of

14   frontal airbags in a 2012 MY Kia Forte. In July of the same year, KMA received and responded

15   to an inquiry from NHTSA regarding the same incident.14

16           36.     Nearly a year went by before HMA, on February 15, 2015, and KMA, on May 6,

17   2015, requested airbag nondeployment data for vehicles (a Hyundai Sonata and Kia Forte) that

18   experienced airbag nondeployments in accidents. This happened again in December 2015 with

19   four more Kia Fortes. ZF-TRW once again observed damage to the ASIC components consistent

20   with EOS.15

21           37.     Between March and June 2015, KMA attempted to download data from an ACU

22
     10
        TRW Automotive Inc. (ZF) Chronology, NHTSA (last updated June 13, 2018),
23      https://static.nhtsa.gov/odi/rcl/2018/RMISC-18E043-5831.pdf [hereinafter ZF Chronology].
     11
        573 Defect Information Report for Recall 174 Attachment A, NHTSA (last updated Apr. 18, 2018)
24      https://static.nhtsa.gov/odi/rcl/2018/RMISC-18V137-8310.pdf [hereinafter Hyundai Chronology].
     12
        Id.
25   13
        Id.
     14
        Forte, Forte Koup, Optima, Optima Hybrid, Sedona ACU Chronology, NHTSA (last updated May 28, 2018),
26      https://static.nhtsa.gov/odi/rcl/2018/RMISC-18V363-5570.pdf [hereinafter Kia Chronology].
     15
        Id.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 9                                                     KELLER ROHRBACK L.L.P.
                                                                                 1201 Third Avenue, Suite 3200
                                                                                    Seattle, W A 98101 -3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 13 of 48



 1   and was unable to communicate with the module. KMA requested ZF-TRW’s help to obtain the

 2   data, and was again unsuccessful. An engineering consultant concluded that the front impact

 3   sensors (“FIS”) were compromised before the airbag signal could be transmitted. KMA and ZF-

 4   TRW were aware that damage to the FIS compromised airbag response. That summer, ZF-TRW

 5   advised KMA that NHTSA was investigating a wide range of models with ZF-TRW ACUs due

 6   to the possibility of airbag and seatbelt pretensioner nondeployment.16

 7           38.      An internal review by ZF-TRW and Kia from October 2015 to January 2016 led

 8   to the conclusion that:
             1) power terminal and front impact sensors (FIS) did not reveal any issues related to
 9           airbag non-deployment; 2) inspection of wiring confirmed no issues with interior ACU
10           power terminal and ground terminal circuit; and 3) FISs disconnected during crash
             event.17
11

12           39.      On February 5, 2016, ZF-TRW met with NHTSA to discuss the EOS issues
13   observed on its ACUs and the consequential nondeployment of airbags and seatbelt
14   pretensioners.18 This same day, ZF-TRW advised KMA that it had provided information to
15   NHTSA regarding all manufacturers that used the affected ACU and ASIC parts. According to
16   NHTSA, that report from ZF-TRW includes unverified and incorrect information regarding Kia
17   vehicles.19
18           40.      Shortly after, on February 25, 2016, ZF-TRW met with Hyundai and Kia in South
19   Korea to discuss the continued investigation of EOS-related nondeployments and its interactions
20   with NHTSA. At the meeting, KMA inquired of ZF-TRW whether an EOS-related defect caused
21   any Kia airbag nondeployments. ZF-TRW advised that it had not20, even though such events had
22   been documented by ZF-TRW since March 2012—ZF-TRW’s analysis of the March 2012 crash
23

24
     16
        Id.
25   17
        Id.
     18
        ZF Chronology, supra note 10.
26   19
        Kia Chronology, supra note 13.
     20
        Id.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 10                                              KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101 -3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 14 of 48



 1   event in Egypt noted that “damage on the ASIC [] is consistent with EOS.”21

 2           41.      On April 25 and 26, 2016, HMA requested that ZF-TRW analyze data from two

 3   more nondeployment events. ZF-TRW again attributed the damage on the ASIC to EOS.22

 4           42.      Between May 24-26, 2016, executives of ZF-TRW, Hyundai, and Kia held

 5   another in-person meeting to discuss the ongoing EOS analysis and investigation. These groups

 6   met again on July 29, 2016 after ZF-TRW had another in-person meeting with NHTSA on July

 7   19, 2016.23 At that point, years after Defendants knew or should have known about the defect, or

 8   were reckless in not knowing about it, no information had been provided to consumers.

 9           43.      The Defendants’ slow response to a dangerous and potentially deadly problem for

10   which they were responsible, regarding a technological issue about which they knew or should

11   have known as far back as 2011, was insufficient. On September 23, 2016, NHTSA requested

12   data for itself and consumers from ZF-TRW pertaining to its supply of ACUs with certain

13   ASICs.24

14           44.      Between July and November 2016, HMA received two additional reports of

15   collisions involving Hyundai Sonata vehicles in which ACUs and seatbelt pretensioners had not

16   deployed. HMA reassessed the prior analyses of similar incidents and ZF-TRW once again

17   confirmed the ACUs had been damaged internally by EOS. Despite this, and instead of

18   acknowledging the problem, Hyundai concluded “that it was possible that [airbag] deployment

19   was not warranted.”25

20           45.      From November 3, 2016 to January 31, 2018, HMA and KMA requested data

21   from ZF-TRW related to eight different events involving nondeployment of ACUs attributed to

22   EOS in six Hyundai Sonatas and two Kia Fortes. But it was not until December 2017 that HMA

23   engaged a third-party engineering firm to study and analyze the circumstances and facts

24
     21
        ZF Chronology, supra note 10.
25   22
        Id.
     23
        Id.
26   24
        Id.
     25
        Hyundai Chronology, supra note 11.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 11                                              KELLER ROHRBACK L.L.P.
                                                                          1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101 -3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 15 of 48



 1   surrounding ACU failures.26

 2           46.      On information and belief, ZF-TRW was informed by HMA and KMA that

 3   NHTSA was requesting information about incidents involving defective ACUs and

 4   consequential airbag nondeployment in January/February 2018. During a meeting on February

 5   21, 2018, Defendants noted that the circumstances associated with the defect mechanism bore

 6   many similarities to recall campaign 16V-668, where EOS was the root cause of airbag

 7   nondeployment during collisions in Fiat Chrysler vehicles that used ZF-TRW ACU parts.

 8           47.      On February 22, 2018, “ZF-TRW asserted that EOS on the ACU could be caused

 9   by negative transients originating from certain vehicle components such as the wire harness

10   connecting the ACU to the frontal crash sensors, and could be prevented by circuit protection

11   installed in ACU’s used by later model year (2013+) Hyundai Sonatas.”27 Defendants had been

12   certain of the source of the defect and aware of a fix, yet deceived consumers about the extent of

13   the issue in Class Vehicles with the same ACU systems, limiting its investigation and recall to

14   Sonatas.

15           48.      After more than six years of investigations into the defective airbag sensor

16   technology and only at the prompting of a deeper NHTSA investigation, HMA voluntarily

17   recalled more than 154,000 2011 MY Hyundai Sonatas on February 27, 2018.28 The recall

18   Hyundai issued detailed:

19           The subject vehicles are equipped with an Airbag Control Unit (“ACU”) which detects a
             crash signal and commands deployment of the airbags and seatbelt pretensioner. In some
20           airbag non-deployment allegations, electrical overstress (“EOS”) was observed on an
             Application Specific Integrated Circuit (“ASIC”) inside the ACU.29
21

22           49.      Between March 19, 2018 and March 28, 2018, HMA conducted seven crash tests
23   developed by its internal Research and Development team and a third-party engineering firm.
24

25   26
        Id.
     27
        Id.
26   28
        ZF Chronology, supra note 10.
     29
        Part 573 Safety Recall Report for NHTSA Recall No. 18V-137, supra note 5.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 12                                                       KELLER ROHRBACK L.L.P.
                                                                                    1201 Third Avenue, Suite 3200
                                                                                       Seattle, W A 98101 -3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 16 of 48



 1   EOS damage to the ACU was replicated in three of the seven test crashes, with one of the

 2   confirmed EOS events resulting in ACU nondeployment.30

 3              50.     This level of replicability, along with what ZF-TRW, HMA and KMA did (and

 4   failed to do) next, indicates several serious deficiencies in ZF-TRW, HMA and KMA’s response

 5   to this defect. One is that a major safety defect that manifests in three out of seven tested vehicles

 6   should have been detected in durability and safety testing long before the Class Vehicles entered

 7   the market. A second is that once HMA and KMA became aware of the potential problem,

 8   testing would almost certainly have revealed the defect—but they waited at least six years before

 9   testing for the presence of this potentially deadly defect. A third is that any further delay

10   represents an unconscionable failure to act to remedy the defect. More than a year after these

11   conclusive tests, though, most Class Vehicles have not been recalled. At each step, Defendants

12   delayed their response, concealed the defect, thereby continuing to endanger consumers.

13              51.     On April 11-12, 2018, three ACUs from the HMA crash test vehicles were

14   analyzed by Hyundai, NHTSA and ZF-TRW representatives. In all three ACUs, an internal

15   electrical short occurred on the 5-volt VCC line of the DS84 ASIC. One of the three ACUs

16   contained visible evidence of EOS.31

17              52.     Years of ACU defects caused by EOS confirmed by ZF-TRW, along with

18   multiple deaths and injuries, had not been enough to elicit prompt action on the part of

19   Defendants. Finally, on April 18, 2018, after multiple crash tests and ongoing inquiries by

20   NHTSA, Hyundai expanded the recall to include an additional 425,305 MY 2012-2013 Sonata

21   and 2011-2012 MY Sonata Hybrid vehicles for the same defects.

22              53.     If anything, this should have been the canary in the coal mine for HMA and KMA

23   to aggressively evaluate the safety hazards of their other vehicles also equipped with the same

24   ZF-TRW ACUs.

25

26   30
          Hyundai Chronology, supra note 11.
     31
          Id.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 13                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 17 of 48



 1              54.     Only after several more NHTSA-prompted data requests did Defendants begin to

 2   take action. Following NHTSA’s announcement of its Preliminary Evaluation of Certain

 3   Hyundai and Kia vehicles instigated by reports of ACU and seatbelt pretension failure on March

 4   16, 2018 (PE18-003); one NHTSA and three HMA requests for ZF-TRW data regarding three

 5   crash tests and one crash event in March and April; an Information Request issued to ZF-TRW

 6   by NHTSA seeking more information about its ACUs; and a NHTSA and KMA-prompted

 7   analysis request of ACUs from Kia Forte vehicles collected in NHTSA’s investigation; KMA

 8   finally issued its first recall for 507,000 vehicles related to the same ACU defect on June 1,

 9   2018.32 This recall was for 2010-2013 MY Kia Fortes, 2011-2012 MY Kia Optima Hybrids,

10   2010-2013 MY Kia Forte Koups, 2011-2013 MY Kia Optimas, and 2011-2012 MY Kia

11   Sedonas.

12              55.     Initially, KMA only agreed to recall the 2010-2013 Kia Forte and Forte Koup

13   vehicles based on NHTSA’s conclusion that the ACUs in these vehicles did not contain adequate

14   circuit protection to prevent EOS from occurring during a crash event. On May 18, 2018, based

15   on its engineering analysis of other Kia models equipped with the same ZF-TRW ACUs as the

16   Forte and Forte Koup, KMA determined that NHTSA’s conclusion also required the recall of

17   2011-2013 Optima, 2011-2012 Optima Hybrid and 2011-2012 Sedona, regardless of recorded

18   ACU failures in those vehicles.33 By this same logic, the presence of the same defective ZF-

19   TRW ACU parts in other vehicle makes and models also warrants proper safety precautions to

20   be taken by those responsible for creating the safety hazards.

21              56.     But even after these initial recalls, Defendants failed to tell consumers that certain

22   new vehicles could be equipped with defective airbags and seatbelt pretensioners.

23              57.     NHTSA’s statement on April 19, 2019 announced the expansion of its

24   investigation of this ACU defect—the EOS condition in the ASIC—to more than 12.3 million

25

26   32
          ZF Chronology, supra note 10.
     33
          Hyundai Chronology, supra note 11.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 14                                                    KELLER ROHRBACK L.L.P.
                                                                                 1201 Third Avenue, Suite 3200
                                                                                    Seattle, W A 98101 -3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 18 of 48



 1   vehicles, including additional HMA and KMA models.34

 2              58.      Defendants were aware of the defects in their products, yet delayed reporting until

 3   the last possible moment. Even then, the vehicle recalls did not go far enough to adequately

 4   cover the affective vehicles and prevent more deaths and injuries from ACU defects from

 5   occurring. Defendants deliberately concealed ACU defects from the public as long as they could,

 6   worked together to conceal the true causes, and misrepresented the severity and breadth of the

 7   defect, abdicating their responsibility to prevent the possibility of death, injury and/or hazard that

 8   faced consumers.

 9   C.         Defendants Concealed the Defect
10              59.      Defendants misled consumers about the safety of their Hyundai- and Kia-branded

11   vehicles. A reasonable consumer purchases a car assuming that in the unfortunate event of a

12   collision, airbags and seatbelt pretensioners will deploy appropriately and as advertised, and seat

13   belt mechanisms will function.

14              60.      Defendants advertised to consumers that the vehicles they were selling were safe

15   and reliable despite the fact that for many years, Defendants knew that vehicles equipped with

16   ZF-TRW ACU systems could potentially experience EOS upon impact.

17              61.      For example, Kia advertises that the 2019 Optima is equipped with standard

18   safety features including Dual Front Seat Mounted Side Airbags and Front Seat-Belt

19   Pretensioners.35

20

21              62.      For the 2018 Hyundai Sonata, Hyundai claims in a promotional video about

22   safety features that “because the best way to handle an accident is to avoid being involved in one

23   in the first place, the new Sonata offers some of the most innovative preventative safety

24

25
     34
          ODI Resume, supra note 2.
26   35
          2019 Kia Optima, Kia Motors America, Inc., https://www.kia.com/us/en/vehicle/optima/2019/features (last visited
          May 10, 2019).

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 15                                                           KELLER ROHRBACK L.L.P.
                                                                                         1201 Third Avenue, Suite 3200
                                                                                            Seattle, W A 98101 -3052
                                                                                        TELEPHONE: (206) 623-1900
                                                                                         FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 19 of 48



 1   technology around.”36 Nearly 1.25 million people die in road crashes each year—on average,

 2   3,287 deaths per day.37 Car manufacturers are responsible for protecting consumers from

 3   preventable injuries. But this is not the first time that these defendants have failed to uphold

 4   basic safety standards. HMA agreed to pay a $17.35 million fine to settle a NHTSA investigation

 5   into recall delays for 43,000 Genesis cars with brake defects in 2014. The same year, NHTSA

 6   said that Hyundai “must change the way they deal with safety-related defects.” Hyundai

 7   promised improvements, but five years later, the safety of HMA vehicles is still in question.38

 8           63.      Investigations into the EOS defect in the ZF-TRW ACU caused by EOS began in

 9   2011. Defendants misrepresented the results of these investigations, often attributing the causes

10   of ACU failures during crash events to “commanded nondeployment” or reporting that an

11   event’s results were still under investigation. But as long ago as August 2011, ZF-TRW

12   concluded that damage on the ASIC was consistent with an EOS condition resulting from a

13   crash-related signal. Ever since, Defendants misled and continue to mislead the public to believe

14   that the cars equipped with the same ACUs, built with the same defective ASICs, will protect

15   drivers and passengers in the unfortunate event of a collision.

16           64.      Defendants advertised and promised functional safety features in their vehicles

17   and airbags, and consumers paid the price. Had the truth about the Class Vehicles been known by

18   consumers, they would have reasonably made different purchasing choices.

19                                 V.       CLASS ACTION ALLEGATIONS
20   A.      Class Definitions
21           65.      Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,

22   Plaintiffs bring this action on behalf of themselves, the Nationwide Class, and State Classes,

23   36
        2019 Hyundai Sonata, Video Tour, Hyundai Motor America, https://www.hyundaiusa.com/sonata/index.aspx (last
        visited May 10, 2019).
24   37
        Road Safety Facts, Ass’n for Safe Int’l Road Travel, https://www.asirt.org/safe-travel/road-safety-facts/ (last
     visited May 10, 2019).
25   38
        David Shepardson, U.S. probes air bag failures in deadly Hyundai, Kia car crashes, Reuters (Mar. 17, 2018),
     https://www.reuters.com/article/us-autos-recall/u-s-probes-air-bag-failures-in-deadly-hyundai-kia-car-crashes-
26   idUSKCN1GT0HD (last visited May 3, 2019).


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 16                                                         KELLER ROHRBACK L.L.P.
                                                                                      1201 Third Avenue, Suite 3200
                                                                                         Seattle, W A 98101 -3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 20 of 48



 1   defined as:

 2           Nationwide Class:
 3           All persons or entities in the United States (including its territories and the
             District of Columbia) who purchased or leased a Class Vehicle.
 4

 5           66.     In addition to the Nationwide class, and pursuant to Federal Rules of Civil
 6   Procedure Rule 23(c)(5), Plaintiffs seek to represent the following State Classes as well as any
 7   subclasses or issue classes as Plaintiffs may propose and/or the Court may designate at the time
 8   of class certification:
 9           Arizona State Class:
10           All persons or entities in the state of California who purchased or leased a Class
             Vehicle.
11
             California State Class:
12
             All persons or entities in the state of California who purchased or leased a Class
13           Vehicle.
14
             Washington State Class:
15           All persons or entities in the state of Washington who purchased or leased a Class
             Vehicle.
16

17           67.     Excluded from the Classes are individuals who have personal injury claims
18   resulting from the conduct and defects alleged herein; Defendants and their subsidiaries,
19   affiliates, and officers; all persons who timely elect to exclude themselves from the Classes; and
20   the Judge to whom this case is assigned and his or her immediate family. Plaintiffs reserve the
21   right to revise the Class definitions based on information learned through discovery.
22           68.     Certification of Plaintiffs’ claims for classwide treatment is appropriate because
23   Plaintiffs can prove the elements of their claims regarding liability and entitlement to damages
24   on a classwide basis using the same evidence as would be used to prove those elements in
25   individual actions alleging the same claim. This action has been brought and may be properly
26   maintained on behalf of the Nationwide Class and/or State Class proposed herein under Federal

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 17                                                  KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 21 of 48



 1   Rule of Civil Procedure 23.

 2           69.     Plaintiffs reserve the right to modify the definition of the Nationwide and/or any

 3   State Class prior to class certification.

 4   B.      Class Certification Requirements
 5           70.     Numerosity: Rule 23(a)(1): The members of the Class are so numerous and

 6   geographically dispersed that individual joinder of all Class members is impracticable. Plaintiffs

 7   are informed and believe, based on available information on the volume of sales and recalls of

 8   Class Vehicles, that there are no fewer than 500,000 members of the Class. The precise number

 9   of Class members may be ascertained from Defendants’ records and vehicle registration records.

10   Class members may be notified of the pendency of this action by recognized, Court-approved

11   notice dissemination methods, which may include U.S. mail, electronic mail, Internet postings,

12   social media, and published notice.

13           71.     Commonality and Predominance: Rules 23(a)(2) and 23(b)(3): This action

14   involves significant common questions of law and fact, which predominate over any questions

15   affecting individual Class members, including, but not limited to:

16                   A.      Whether Defendants engaged in the conduct alleged herein;

17                   B.       Whether Defendants HMA and KMA designed, advertised, marketed,

18           distributed, leased, sold, or otherwise placed Class Vehicles into the stream of commerce

19           in the United States;

20                   C.      Whether Defendant ZF-TRW designed, manufactured, and distributed

21           defective ACU parts for installation in Class Vehicles;

22                   D.      Whether the Class Vehicles have the defect alleged herein, and whether

23           that defect constitutes a safety defect;

24                   E.       Whether Defendants knew or should have known that the Class Vehicles

25           contained defects as alleged herein;

26                   F.       Whether a reasonable consumer would consider the defects alleged herein


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 18                                                 KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
            Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 22 of 48



 1         and their consequences material to the decision to purchase or lease a Class Vehicle;

 2                 G.      When Defendants discovered, knew, or should have known of the

 3         existence of the defects alleged herein;

 4                 H.      Whether Plaintiffs and the other Class members overpaid for their Class

 5         Vehicles as a result of the defects and Defendants’ concealment thereof;

 6                 I.      Whether Defendants had a duty to disclose the true nature of the Class

 7         Vehicles to Plaintiffs and Class members;

 8                 J.      Whether Plaintiffs suffered out-of-pocket losses as a result of the defects

 9         alleged herein and whether they will suffer out-of-pocket losses as a result of any

10         proposed recall;

11                 K.      Whether Defendants omitted, concealed, and/or failed to disclose material

12         facts about the Class Vehicles;

13                 L.      Whether Defendants’ concealment of the true nature of the Class Vehicles

14         would have induced a reasonable consumer to act to his or her detriment by purchasing

15         and/or leasing the Class Vehicles;

16                 M.      Whether Defendants’ conduct as alleged herein was likely to mislead a

17         reasonable consumer;

18                 N.      Whether the Class Vehicles are unfit for the ordinary purposes for which

19         they were sold;

20                 O.      Whether Defendants’ unlawful, unfair, and/or deceptive practices harmed

21         Plaintiffs and Class members;

22                 P.      Whether Defendants’ conduct tolls any or all applicable limitations period

23         by acts of fraudulent concealment, application of the discovery rule, or estoppel;

24                 Q.      Whether Plaintiffs and the other Class members are entitled to equitable

25         relief, including, but not limited to, restitution or injunctive relief;

26                 R.      Whether Plaintiffs and the other Class members are entitled to damages


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 19                                                  KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 23 of 48



 1          and other monetary relief and, if so, in what amount; and

 2                  S.      Whether Defendants continue to unlawfully conceal and misrepresent

 3          whether additional vehicles, besides those reported in the press to date, are in fact Class

 4          Vehicles.

 5          72.     Typicality: Rule 23(a)(3): Plaintiffs’ claims are typical of the claims of the

 6   Class members whom they seek to represent under Federal Rule of Civil Procedure 23(a)(3),

 7   because Plaintiffs and each Class member purchased a Class Vehicle and were similarly injured

 8   through Defendants’ wrongful conduct as described above. Plaintiffs and the other Class

 9   members suffered damages as a direct, proximate result of the same wrongful practices by

10   Defendants. Plaintiffs’ claims arise from the same practices and courses of conduct that give rise

11   to the claims of the other Class members. Plaintiffs’ claims are based upon the same legal

12   theories as the claims of the other Class members.

13          73.     Adequacy: Rule 23(a)(4). Plaintiffs will fairly and adequately represent and

14   protect the interests of the Class members as required by Federal Rule of Civil Procedure

15   23(a)(4). Plaintiffs have retained counsel competent and experienced in complex class action

16   litigation, including vehicle defect litigation and other consumer protection litigation. Plaintiffs

17   intend to prosecute this action vigorously. Neither Plaintiffs nor their counsel have interests that

18   conflict with the interests of the other Class members. Therefore, the interests of the Class

19   members will be fairly and adequately protected.

20          74.     Declaratory and Injunctive Relief: Rule 23(b)(2). Defendants have acted or

21   refused to act on grounds generally applicable to Plaintiffs and the other members of the Class,

22   thereby making appropriate final injunctive relief and declaratory relief, as described below, with

23   respect to the Class as a whole.

24          75.     Superiority: Rule 23(b)(3). A class action is superior to any other available

25   means for the fair and efficient adjudication of this controversy, and no unusual difficulties are

26   likely to be encountered in the management of this class action. The damages or other financial


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 20                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 24 of 48



 1   detriment suffered by Plaintiffs and the other Class members are relatively small compared to the

 2   burden and expense that would be required to individually litigate their claims against

 3   Defendants, so it would be impracticable for members of the Class to individually seek redress

 4   for Defendants’ wrongful conduct. Even if Class members could afford individual litigation, the

 5   court system could not. Individualized litigation creates a potential for inconsistent or

 6   contradictory judgments, and increases the delay and expense to all parties and the court system.

 7   By contrast, the class action device presents far fewer management difficulties and provides the

 8   benefits of single adjudication, economies of scale, and comprehensive supervision by a single

 9   court.

10                                      VI.    EQUITABLE TOLLING
11   A.       Discovery Rule
12            76.      Plaintiffs and Class members did not discover, and could not have discovered

13   through the exercise of reasonable diligence, Defendants’ deception concerning the defects

14   alleged herein.

15            77.      Plaintiffs and Class members could not have discovered through the exercise of

16   reasonable diligence that Defendants were concealing the defects alleged herein. Unless a Class

17   member experienced a failure of the airbag system to deploy in a crash, Plaintiffs and Class

18   members would have no reason to discover the defects alleged herein, and even if they did

19   experience such a failure, would have no reason to discover the existence of a widespread defect

20   and effort to conceal it.

21            78.      Plaintiffs and Class members therefore did not discover, and did not know of,

22   facts that would have caused a reasonable person to suspect that Defendants had concealed

23   information about defects in the Class Vehicles until shortly before this action was filed.

24            79.      For these reasons, all applicable statutes of limitation have been tolled by

25   operation of the discovery rule.

26

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 21                                                  KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 25 of 48



 1   B.        Fraudulent Concealment

 2             80.   All applicable statutes of limitation have also been tolled by Defendants’
 3   knowing, active and ongoing fraudulent concealment of the facts alleged herein. Defendants
 4   concealed the defects, minimized the cause, effects, and dangers of the defects, and failed to
 5   disclose or remedy the defects.
 6             81.   Defendants have known of the defect since at least 2011, and subsequently
 7   learned more as reports of accidents in which airbags failed to deploy mounted and Defendants
 8   investigated. Defendants did not disclose the defect even to safety regulators until 2018, and
 9   even then concealed the true scope of the problem from regulators and consumers alike.
10             82.   As of May 10, 2019, NHTSA is investigating the problem, but neither ZF-TRW
11   nor HMA or KMA have initiated a safety recall of the defective parts and vehicles.
12             83.   Thus, all applicable statutes of limitation have been tolled as result of Defendants’
13   knowing, ongoing, and active concealment of the defect alleged herein.
14   C.        Estoppel
15             84.   Defendants were and are under a continuous duty to disclose to Plaintiffs and
16   Class members the true nature of the Class Vehicles. Instead, they actively concealed the true
17   and potentially dangerous character of the Class Vehicles. Plaintiffs and Class members
18   reasonably relied on Defendants’ misrepresentations and omissions of these facts, and
19   Defendants are therefore estopped from relying on any statutes of limitation in defense of this
20   action.
21                                     VII.   CLAIMS FOR RELIEF
22   A.        Claims Asserted on Behalf of the Nationwide Class
23                                           COUNT I
                          BREACH OF IMPLIED AND EXPRESS WARRANTY
24                        Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301, et seq.)
25             85.   Plaintiffs incorporate by reference all preceding allegations as though fully set
26   forth herein.

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 22                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 26 of 48



 1          86.     Plaintiffs bring this Action on behalf of themselves and the Nationwide Class

 2   against HMA and KMA.

 3          87.     This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by

 4   virtue of 28 U.S.C. § 1332 (a)-(d).

 5          88.     Plaintiff and members of the Class are “consumers” within the meaning of

 6   15 U.S.C. § 2301(3).

 7          89.     HMA and KMA are each a “supplier” and “warrantor” within the meaning of 15

 8   U.S.C. § 2301(4) and (5), respectively.

 9          90.     The Class Vehicles are “consumer products” within the meaning of 15 U.S.C.

10   § 2301(1).

11          91.     15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

12   damaged by the failure of a warrantor to comply with a written or implied warranty.

13          92.     The amount in controversy of Plaintiff’s individual claims meets or exceeds

14   $25.00 in value. In addition, the amount in controversy meets or exceeds $50,000 in value

15   (exclusive of interest and costs) on the basis of all claims to be determined in this lawsuit.

16          93.     HMA and KMA provided Plaintiff and each member of the Class with “written

17   warranties” and “implied warranties,” as identified above, which are covered under 15 U.S.C.

18   § 2301(6) and (7), respectively.

19          94.     The terms of these warranties became part of the basis of the bargain when

20   Plaintiff and each member of the Class purchased their Class Vehicles.

21          95.     HMA and KMA have breached these warranties. The Class Vehicles are

22   defective, as described above, which resulted in the problems and failures also described above.

23          96.     By HMA’s and KMA’s conduct as described herein, including knowledge of the

24   defects inherent in the vehicles and HMA’s and KMA’s action, and inaction, in the face of the

25   knowledge, HMA and KMA have failed to comply with their obligations under their written and

26   implied promises, warranties, and representations.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 23                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 27 of 48



 1          97.        Affording HMA and KMA a reasonable opportunity to cure its breach of written

 2   warranties would be unnecessary and futile. At the time of sale or lease of each Class Vehicle,

 3   HMA and KMA knew, or should have known, of their misrepresentations and/or material

 4   omissions concerning the Class Vehicles’ inability to perform as warranted, but nonetheless

 5   failed to rectify the situation and/or disclose the design defect. Under the circumstances, the

 6   remedies available under any informal settlement procedure would be inadequate and any

 7   requirement that Plaintiff or members of the Class resort to an informal dispute resolution

 8   procedure and/or afford HMA and KMA a reasonable opportunity to cure its breach of

 9   warranties is excused and thereby deemed satisfied. Pursuant to 15 U.S.C. § 2310(e), Plaintiffs

10   are entitled to bring this class action, and are not required to give HMA and KMA notice and an

11   opportunity to cure, until such time as the Court determines the representative capacity of

12   Plaintiffs pursuant to Rule 23 of the Federal Rules of Civil Procedure.

13          98.        In their capacity as warrantors, and by the conduct described herein, any attempts

14   by HMA and KMA to limit the implied warranties in a manner that would exclude coverage of

15   the defects is unconscionable and any such effort to disclaim, or otherwise limit, liability for the

16   defective software and supporting systems is null and void.

17          99.        All jurisdictional prerequisites have been satisfied.

18          100.       Privity of contract is not required here because Plaintiffs and each member of the

19   Class are intended beneficiaries of HMA’s and KMA’s implied and express warranties. The

20   warranty agreements were designed for and intended to benefit consumers only. Finally, privity

21   is also not required because the Class Vehicles are dangerous instrumentalities due to the defect

22   alleged herein.

23          101.       As a direct and proximate result of HMA’s and KMA’s breach of the written and

24   implied warranties, Plaintiff and each member of the Class have suffered damages.

25          102.       Plaintiffs, individually and on behalf of the Class, seek all damages permitted by

26   law, including compensation for the monetary difference between the Class Vehicles as warranted


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 24                                                      KELLER ROHRBACK L.L.P.
                                                                                 1201 Third Avenue, Suite 3200
                                                                                    Seattle, W A 98101 -3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 28 of 48



 1   and as sold; compensation for the reduction in resale value; the cost of purchasing, leasing, or

 2   renting replacement vehicles, along with all other incidental and consequential damages, statutory

 3   attorney fees, and all other relief allowed by law.

 4                                           COUNT II
                                      FRAUD BY CONCEALMENT
 5

 6          103.     Plaintiffs incorporate by reference all preceding allegations as though fully set
 7   forth herein.
 8          104.     Plaintiffs bring this cause of action on behalf of themselves and the Nationwide
 9   Class or, in the alternative, on behalf of the State Classes, against all Defendants.
10          105.     Defendants failed to disclose the defect in each of the Class vehicles and
11   represented that the vehicles were equipped with airbags. Through advertisements, and other
12   avenues, Defendants consistently represented that their vehicles were equipped with airbags.
13   Any reasonable consumer would believe these representations to mean that the airbags were
14   functional, not defective.
15          106.     Defendants concealed and suppressed the fact that the Class Vehicles had a defect
16   in the ACUs since at least August of 2011, when the airbag non-deployment crashes were first
17   attributed to damage of the ASIC by EOS. Defendants failed to disclose and actively concealed
18   the dangers and risks posed by the Class Vehicles and/or the defective ACUs installed in them.
19   This was a material fact about which the Defendants had knowledge and that they concealed
20   from Plaintiffs and Class members to mislead them.
21          107.     Plaintiffs and Class Members did not know this fact and could not have
22   discovered it through reasonably diligent investigation.
23          108.     Defendants had a duty to disclose that the Defect existed in the AOC during an
24   EOS or car collision because 1) the Defendants had exclusive knowledge of the material, the
25   suppressed facts; 2) the Defendants took affirmative actions to conceal the material facts,
26   including by not timely notifying NHTSA and consumers and by making partial representations

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 25                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 29 of 48



 1   about the existence of airbags that were misleading without the disclosure of the fact that the

 2   Class Vehicles contained defects which made the airbags essentially ineffectual during a

 3   collision—the specific instance when effective airbags are needed.

 4          109.    When each named Plaintiff decided to buy a Class Vehicle they received no

 5   information from ZF-TRW, KMA or HMA regarding the defective and potentially dangerous

 6   Airbag Control Unit. The failure to disclose the defect was consistent and pervasive. In

 7   advertising and materials provided with each Class Vehicle the ACU defect was uniformly

 8   concealed from Plaintiffs and consumers.

 9          110.    Defendants intentionally concealed, suppressed and failed to disclose the ACU

10   defect in the Class Vehicles and the nature of risk that the airbags would not deploy in an

11   accident. The full and complete nature of the defect was concealed from Plaintiffs, Class

12   members, and the general public. Defendants knew or should have known the true facts. And yet,

13   at no time did any of the Defendants reveal the truth to Plaintiffs or the Class. Instead, each

14   Defendant concealed the truth, intending that Plaintiffs and the Class would rely on their

15   concealment, which Plaintiffs and the Class did.

16          111.    A reasonable consumer would not have expected that when a vehicle is advertised

17   as equipped with airbags that the airbags would not deploy in real-world accidents. Plaintiffs and

18   members of the Class did not know of the facts which were concealed from them by Defendants.

19   Moreover, Plaintiffs and the members of the Class did not, and could not, unravel the deception

20   on their own, because the only way to find out about the defect would be to experience a car

21   accident in which the airbags did not deploy.

22          112.    Defendants had a duty to disclose the true nature of the defect in light of their

23   representation that the vehicles were equipped with airbags because a reasonable consumer

24   would believe that if a vehicle has airbags, the airbags would function when needed. Having

25   volunteered information about the airbags, Defendants had the duty to disclose the whole truth.

26          113.    Although HMA acknowledged in 2018 to safety regulators that some of the ACUs


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 26                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 30 of 48



 1   were defective, for years, the Defendants did not fully investigate or disclose the seriousness of

 2   the issue and in fact concealed and downplayed the widespread prevalence of the problem. ZF-

 3   TRW, by virtue of its direct participation in communications with NHTSA about the defect, was

 4   complicit in concealing the defect for years.

 5          114.     On information and belief, Defendants have still not made full and adequate

 6   disclosures and continue to defraud Plaintiffs and the members of the Class by concealing

 7   material information regarding the defects in the ACUs and the likelihood that airbags will fail to

 8   deploy when needed.

 9          115.     But for Defendants’ fraud, Plaintiffs and the members of the Class would not have

10   purchased the Class Vehicles, or would have paid less for them. Plaintiffs and members of the

11   Class have sustained damage because they purchased vehicles that were not as represented and

12   because they own Class Vehicles that should never have been placed in the stream of commerce

13   because of their inherent safety risks, because the vehicles are diminished in value as a result of

14   Defendants’ fraud, and because the vehicles were not worth the full price paid at the time of

15   purchase.. Accordingly, Defendants are liable to Plaintiffs and the members of the Class for

16   damages in an amount to be proven at trial.

17          116.     Defendants’ acts were done wantonly, maliciously, oppressively, deliberately

18   with the intent to defraud and in reckless disregard of the rights of Plaintiffs and the Class and

19   the safety of consumers and the public at large; and to enrich themselves through additional

20   vehicle sales. Their misconduct warrants an assessment of punitive damages sufficient to deter

21   such conduct in the future, which amount shall be determined according to proof at trial.

22                                      COUNT III
              VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
23                        (Cal. Bus. & Prof. Code § 17200, et seq.)
24          117.     Plaintiffs incorporate by reference all preceding allegations as though fully set

25   forth herein.

26          118.     Plaintiffs bring this cause of action on behalf of themselves and the Nationwide


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 27                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 31 of 48



 1   Class, or in the alternative, Plaintiff Evans brings this behalf of the California Class, against all

 2   Defendants.

 3          119.    California law applies to the Nationwide Class because the unlawful, unfair, or

 4   fraudulent acts and practices complained of emanated primarily from California, where HMA

 5   and KMA have their principal places of business.

 6          120.    California’s Unfair Competition Law (“UCL”), Business and Professions Code §

 7   17200, prohibits any “unlawful, unfair, or fraudulent business act or practices.”

 8          121.    Defendants are “persons” within the meaning of Cal. Bus. & Prof. Code §17201.

 9          122.    Defendants (1) failed to disclose and concealed the existence and nature of the

10   ACU defect and the dangers and risks posed by the Class Vehicles and/or the defective ACUs

11   installed in them; (2) touted the safety of the vehicles through its marketing, advertising and

12   broadly disseminated representations that the Class vehicles were safe and equipped with

13   standard safety features including airbags, and (3) failed to promptly notify vehicle owners,

14   purchasers and dealers of the defective Class Vehicles and/or defective ACUs. In so doing, the

15   Defendants have engaged in at least the following unlawful, unfraudulent, and unfair business

16   acts and practices in violation of the UCL:

17                  A.      by knowingly and intentionally concealing from Plaintiffs and other Class

18          members that the Class Vehicles suffer from a design defect while obtaining money from

19          Plaintiffs and Class members;

20                  B.      by marketing Class Vehicle as being equipped with standard safety

21          features including airbags while failing to discuss that the ACUs have a defect;

22                  C.      by violating federal law, the Federal Motor Vehicle Safety Standard

23          (“FMVSS”) 573, which governs a motor vehicle manufacturer’s responsibility to notify

24          NHTSA of a motor vehicle defect, by failing to promptly notify vehicle owners,

25          purchases, dealers and NHTSA of the defective Class Vehicles and/or the Defective

26          ACUs installed in them and failing to remedy the defect. See 49 C.F.R. § 573.6.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 28                                                  KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 32 of 48



 1          123.    Defendants’ active concealment of the dangers and risks posed by the Class

 2   Vehicles and/or the Defective ACUs were material to Plaintiffs and Class members, and

 3   Defendants misrepresented, concealed, and failed to disclose and remedy the truth with the

 4   intention that consumers would rely on their misrepresentation, concealments and omissions.

 5   These acts were likely to mislead the public as to their defective nature, and did in fact deceive

 6   Plaintiffs, about material information. Had they known the truth, Plaintiffs and Class members

 7   who purchased or leased the Class vehicles would not have purchased or leased them, or would

 8   have paid significantly less for them.

 9          124.    Defendants have engaged in unlawful, fraudulent, and unfair business acts and

10   practices in violation of the UCL by knowingly and intentionally concealing the ACU defect in

11   the Class Vehicles from Plaintiffs and Class members, as well as the risks of serious harm and

12   monetary damage stemming therefrom. This information was material to Plaintiffs and Class

13   members, just as it would be to any reasonable consumer.

14          125.    Defendants were in a superior position to know the true nature of the Class

15   Vehicles and Plaintiff and Class members could not discover the true facts about the defects

16   through ordinary and reasonable diligence. Defendnts had a duty to disclose the ACU defect

17   because it constitutes a safety issue for drivers and passengers of Class Vehicles.

18          126.    Defendants’ failure to disclose these facts violated the UCL, breached the duty to

19   disclose, and injured Plaintiffs and Class Members. Plaintiffs and Class members could not have

20   reasonably avoided these injuries.

21          127.    Plaintiffs and Class members suffered ascertainable loss and actual damages as a

22   direct and proximate result of Defendants’ misrepresentations, concealment and failure to

23   disclose material information. Pursuant to Cal. Bus. & Prof. Code § 17200, Plaintiffs and the

24   Class seek an order enjoining Defendants’ unfair and/or deceptive acts or practices, and any such

25   orders or judgments as may be necessary to restore Plaintiffs and Class members any money

26   acquired by the unfair competition, including restitution and/or restitutionary disgorgement, as


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 29                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 33 of 48



 1   provided in Cal. Bus. & Prof. Code §§ 17203 and 3345, and any other just and proper relief

 2   available under the California UCL.

 3            128.   Plaintiffs request that this Court enter such orders or judgements as may be

 4   necessary to enjoin the Defendants from continuing their unfair, unlawful, and/or deceptive

 5   practices, as provided in Cal. Bus. & Prof. Code § 17203; and for such other relief set forth

 6   below.

 7                                         COUNT IV
                     VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
 8                                (Cal. Civ. Code § 1750 et seq.)
 9            129.   Plaintiffs incorporate by reference all preceding allegations as though fully set

10   forth herein.

11            130.   Plaintiffs bring this cause of action on behalf of themselves and the Nationwide

12   Class, or in the alternative, Plaintiff Evans brings this cause of action on behalf of the California

13   Class, against all Defendants.

14            131.   California law applies to the Nationwide Class because the unlawful, unfair, or

15   fraudulent acts and practices complained of emanated primarily from California, where HMA

16   and KMA have their principal places of business.

17            132.   Defendants are “persons” within the meaning of Cal. Civ. Code § 1761(c).

18   Plaintiffs and Class members are “consumers” within the meaning of Cal. Civ. Code § 1761(d).

19            133.   The California Legal Remedies Act (“CLRA”) prohibits “unfair or deceptive acts

20   or practices undertaken by any person in a transaction intended to result or which results in the

21   sale or lease of goods or services to any consumer[.]” Cal. Civ. Code § 1770(a).

22            134.   As described above and below, Defendants engaged in unfair or deceptive acts or

23   practices that violated the CLRA by, among other things, representing that the Class Vehicles

24   have characteristics, uses, benefits, and qualities which they do not have; representing that the

25   Class Vehicles are of a particular standard, quality, and grade when they are not; advertising

26   Class Vehicles with the intent not to sell or lease them as advertised; and representing that the


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 30                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 34 of 48



 1   subject of a transaction involving Class Vehicles has been supplied in accordance with a

 2   previous representation when it has not.

 3          135.    In the course of their business Defendants failed to disclose and actively

 4   concealed the dangers and risks posed by the Class Vehicles and/or the defective ACUs installed

 5   in them as described herein and otherwise engaged in activities with a tendency or capacity to

 6   deceive.

 7          136.    Defendants also engaged in unlawful trade practices by representing that the Class

 8   Vehicles and/or the defective ACUs installed in them have characteristics, uses, benefits, and

 9   qualities which they do not have; representing that they are of a particular standard and quality

10   when they are not; advertising them with the intent not to sell or lease them as advertised; and

11   omitting material facts in describing them. Defendants are directly liable for engaging in unfair

12   and deceptive acts or practices in the conduct of trade or commerce in violation of the CLRA.

13          137.    Defendants have known of the Defect in the ACUs since at least August of 2011,

14   when the airbag non-deployment crashes were first attributed to damage of the ASIC by EOS.

15   Defendants failed to disclose and actively concealed the dangers and risks posed by the Class

16   Vehicles and/or the defective ACUs installed in them.

17          138.    By failing to disclose and actively concealing the defect in Class Vehicles and by

18   marketing them as being equipped with airbags, and by presenting themselves as reputable

19   manufacturers that value safety, Defendants engaged in unfair or deceptive practices in violation

20   of the CLRA. Defendants deliberately withheld the information about the propensity of the

21   defective ACUs to fail to deploy airbags and seat belt pretensioners in a crash event due to the

22   ASICs being damaged by EOS, instead of protecting vehicle occupants from bodily injury during

23   accidents, in order to ensure that consumers would purchase the Class Vehicles.

24          139.    Plaintiff and Class members had no way of discerning that Defendants had

25   deceptively concealed this defect unless and until the defect manifests itself in a vehicle

26   collision. Plaintiffs and Class Members could not unravel this deception on their own.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 31                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 35 of 48



 1          140.    Defendants intentionally and knowingly misrepresented material facts regarding

 2   the Class Vehicles and or the defective ACUs with an intent to mislead the Plaintiffs and Class

 3   members.

 4          141.    Defendants’ actions constitute a violation of the CLRA. Defendants knew or

 5   should have known that their conduct violated the CLRA.

 6          142.    Defendants failed to disclose material information about the safety and reliability

 7   of the Class Vehicles.

 8          143.    To protect their profits and to avoid remediation costs, Defendants concealed the

 9   dangers and risks posed by the Class Vehicles and allowed unsuspecting consumers to purchase

10   Class Vehicles and drive highly unsafe vehicles.

11          144.    Defendants owed Plaintiffs a duty to disclose the defect and its resulting safety

12   risk because they:

13                  A.        Possessed exclusive knowledge that they were supplying parts for,

14          manufacturing, and distributing vehicles throughout the United States with dangerous

15          defects;

16                  B.        Intentionally concealed the dangerous defects from Plaintiffs and Class

17          members; and/or

18                  C.        Made incomplete representations about the safety and reliability of the

19          Class Vehicles generally, while purposefully withholding material facts from the

20          Plaintiffs and the Class that contradicted these representations.

21          145.    Defendants’ unfair and deceptive acts or practices were likely to and did deceive

22   reasonable consumers, including Plaintiffs, about the safety, and value of the Class Vehicles. A

23   reasonable consumer would assume that if a vehicle was advertised as having airbags that the

24   airbags would function properly when necessary. By contrast, Defendants advertised their

25   vehicles as being equipped with airbags without disclosing the dangerous defect that could

26   prevent the potentially lifesaving airbag from deploying in a vehicle collision.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 32                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 36 of 48



 1           146.    Plaintiffs and Class members have suffered ascertainable loss and actual damages

 2   as a direct and proximate result of Defendants’ concealment of and failure to disclose material

 3   information. Plaintiffs and Class members who purchased or leased Class Vehicles would not

 4   have done so at all, if their true nature was known.

 5           147.    Meanwhile, Defendants had an ongoing duty to consumers to refrain from unfair

 6   and deceptive practices under the CLRA. All owners of Class Vehicles suffered ascertainable

 7   loss as a result of Defendants’ deceptive and unfair acts and practices made in the course of

 8   Defendants’ business.

 9           148.    Defendants’ violations present a continuing risk to Plaintiffs as well as to the

10   general public. Defendants’ unlawful acts and practices complained of herein affect the public

11   interest.

12           149.    The Class Vehicles and the defective ACUs installed in them are inherently

13   dangerous and present an unreasonable risk of harm and serious bodily injury to the Class,

14   passengers, other motorists, pedestrians and the public at large, because the defective ACUs will

15   not deploy lifesaving safety measures of airbags and seatbelt pretensioners, which increases the

16   risk of serious bodily injury during accidents.

17           150.    Defendants knew the Class Vehicles and or the defective ACUs installed in them

18   contained a defect that could cause failure to deploy of airbags and seatbelt pretensioners, but

19   Defendants failed for many years to inform NHTSA of this defect. HMA, KMA, and ZF-TRW

20   were each actively involved in the investigation of the defect, communicated directly with

21   NHTSA, and failed to inform the public of the defect. Consequently, the public, including the

22   Class, received no notice of the defect.

23           151.    As a direct and proximate result of Defendants’ violations of the CLRA, the Class

24   members have suffered an injury-in-fact and/or actual damage as a result of Defendants’ acts and

25   omissions in violation of the CLRA, and the violations present a continuing risk to the Class as

26   well as the general public.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 33                                                 KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 37 of 48



 1          152.     Plaintiffs further seek an order enjoining Defendants' unfair or deceptive acts or

 2   practices.

 3   B.     Claims Brought On Behalf of the State Classes
 4                                        COUNT V
                     VIOLATION OF THE SONG-BEVERLY WARRANTY ACT
 5                              (Cal. Civ. Code § 1790 et seq.)
 6          153.     Plaintiffs incorporate by reference all preceding allegations as though fully set
 7   forth herein.
 8          154.     Plaintiff Evans bring this Action on behalf of herself and the California Class,
 9   against HMA and KMA.
10          155.     Plaintiff and other Class members who purchased or leased the Class Vehicles in
11   California are “buyers” within the meaning of Cal. Civ. Code § 1791(b).
12          156.     The Class Vehicles are “consumer goods” within the meaning of Cal. Civ. Code §
13   1791(a).
14          157.     HMA and KMA are “manufacturer[s]” of the Class Vehicles with the meaning of
15   Cal. Civ. Code § 1791(j).
16          158.     Cal. Civ. Code § 1791.1(a) states: “Implied warranty of merchantability” or
17   “implied warranty that goods are merchantable” means that the consumer goods meet each of the
18   following:
19                          i.      Pass without objection in the trade under the contract description.
20                          ii.     Are fit for the ordinary purpose for which such goods are used.
21                          iii.    Are adequately contained, packaged, and labeled.
22                          iv.     Conform to the promises or affirmations of fact made on the
23                   container or label.
24          159.     HMA and KMA impliedly warranted to Plaintiffs and other Class members that
25   its Class Vehicles were “merchantable” within the meaning of Cal. Civ. Code §§ 1791.1(a) &
26   1792, however, the Class Vehicles do not have the quality that a buyer would reasonably expect

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 34                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 38 of 48



 1   and are not fit for the ordinary purposes for which they were sold because the Class Vehicles and

 2   their air bags contained an inherent defect at the time of sale. The Class Vehicles would not pass

 3   without objection in the automotive trade because they were equipped with defective ACUs. This

 4   defect may cause airbags to fail to deploy in a crash event, leading to an unreasonable likelihood

 5   of serious bodily injury or death to vehicle occupants.

 6          160.    Because of the defect the Class Vehicles are not fit for the purpose of providing

 7   safe and reliable transportation. HMA and KMA knew or should have known the use for which

 8   the Class Vehicles were purchased – namely, providing safe and reliable transportation. HMA

 9   and KMA impliedly warranted that the Class Vehicles—and their air bags—manufactured, and

10   distributed by HMA and KMA were of merchantable quality and fit for such use.

11          161.    The defective ACUs have deprived Plaintiffs of the benefit of their bargain and

12   have caused the Class Vehicles to depreciate in value.

13          162.    HMA and KMA had notice of these issues, through customer complaints,

14   numerous complaints filed against it and/or others, internal investigations and consumer

15   communications.

16          163.    The Class Vehicles are not adequately labeled because the labeling fails to

17   disclose the Defect. HMA and KMA failed to warn about the dangerous defect in the Class

18   Vehicles.

19          164.    As a direct and proximate result of the HMA and KMA Defendants’ breach of

20   their duties under California’s Lemon Law, Plaintiffs and the Class received goods whose

21   dangerous condition substantially impairs their value. Plaintiffs and the Class have been

22   damaged by the diminished value, defect, and non-use of their Class Vehicles.

23          165.    Because the Class Vehicles are defective, HMA and KMAs’ actions breach the

24   implied warranty that the Class Vehicles were of merchantable quality and fit for the use for

25   which they were purchased and violated the Song-Beverly Warranty Act.

26          166.    Under Cal. Civ. Code §§ 1791.1(d) and 1794, Plaintiffs and the Class are entitled


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 35                                               KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101 -3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 39 of 48



 1   to damages and other legal and equitable relief including, at their election, the purchase price of

 2   their Class Vehicles or the overpayment or diminution in value of their Class Vehicles.

 3          167.     Under Cal. Civ. Code §1794, Plaintiffs and the Class are entitled to costs and

 4   attorneys’ fees.

 5                                    COUNT VI
            VIOLATIONS OF THE WASHINGTON CONSUMER PROTECTION ACT
 6                        (Wash. Rev. Code §§ 19.86.010, et seq.)
 7          168.     Plaintiffs incorporate by reference all preceding allegations as though fully set
 8   forth herein.
 9          169.     Plaintiff Copley brings this Action on behalf of himself and the Washington Class
10   against all Defendants.
11          170.     Defendants, Plaintiffs, and Washington Class members are “persons” within the
12   meaning of RCW § 19.86.010(1).
13          171.     Defendants are engaged in “trade” or “commerce” within the meaning of RCW §
14   19.86.010(2).
15          172.     The Washington Consumer Protection Act (“Washington CPA”) makes unlawful
16   “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any
17   trade or commerce.” RCW § 19.86.020.
18          173.     In the course of their business, Defendants, through their agents, employees,
19   and/or subsidiaries, violated the Washington CPA by intentionally or negligently concealing and
20   suppressing material facts concerning the serious and dangers defect affecting Class Vehicles.
21   Defendants concealed the truth about the defect and failed to make any effort to remedy the
22   defect despite the fact that they knew or should have known about the defect for years.
23          174.     Plaintiffs and Class Members had no way of discerning that Defendants
24   deceptively concealed the defect unless and until the defect manifests itself by failing to deploy
25   airbags during a vehicle collision.
26          175.     Defendants’ actions constitute a violation of the Washington CPA. Defendants

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 36                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 40 of 48



 1   knew or should have known the nature of the defect.

 2            176.   Defendants owed Plaintiffs a duty to disclose the defect and the resulting safety

 3   risk because they:

 4                   A.      Possessed exclusive knowledge that they were supplying defective parts

 5            for, manufacturing, and distributing vehicles throughout the United States with dangerous

 6            defects;

 7                   B.      Intentionally concealed the defect from regulators, Plaintiffs, and Class

 8            Members; and/or

 9                   C.      Made incomplete representations about the safety and reliability of the

10            Class Vehicles generally, while purposefully withholding material facts from the

11            Plaintiffs and the Class that contradicted these representations.

12            177.   Defendants’ unfair and deceptive acts or practices were likely to and did deceive

13   reasonable consumers, including Plaintiffs, about the safety, and value of the Class Vehicles.

14            178.   Plaintiffs and Class Members have suffered ascertainable loss and actual damages

15   as a direct and proximate result of Defendants’ concealment of and failure to disclose material

16   information. Plaintiffs and Class members who purchased or leased Class Vehicles would not

17   have done so at all, or would have paid significantly less for them, if their true nature was

18   known.

19            179.   Meanwhile, Defendants had an ongoing duty to all of their customers to refrain

20   from unfair and deceptive practices under the Washington CPA in the course of their business.

21            180.   Defendants’ violations present a continuing risk to Plaintiffs as well as to the

22   general public. Defendants’ unlawful acts and practices complained of herein affect the public

23   interest.

24            181.   Pursuant to RCW § 19.86.090, Plaintiffs and the Washington Class seek an order

25   enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages, and

26   attorneys’ fees, costs and any other just and proper relief available under the Washington CPA.


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 37                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 41 of 48



 1   Because Defendants’ actions were willful and knowing, Plaintiff’s damages should be trebled.

 2   Id.

 3                                      COUNT VII
               BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
 4                     (Wash. Rev. Code §§ 62A.2-314 and 62A.2A-212)
 5          182.     Plaintiffs incorporate by reference all preceding allegations as though fully set

 6   forth herein.

 7          183.     Plaintiff Copley brings this Action on behalf of himself and the Washington Class

 8   against HMA and KMA.

 9          184.     Defendants HMA and KMA are and were at all relevant times “merchants” with

10   respect to motor vehicles under RCW § 62A.2-104(1), and “sellers” of motor vehicles under

11   RCW 62A.2-103(d).

12          185.     With respect to leases, Defendants are and were at all relevant times “lessors” of

13   motor vehicles under RCW § 62A.2A-103(1)(p).

14          186.     The Class Vehicles are and were at all relevant times “goods” within the meaning

15   of RCW §§ 62A.2-105(1).

16          187.     A warranty that the Class Vehicles were in merchantable condition and fit for the

17   ordinary purpose for which vehicles are used is implied by law pursuant to RCW §§ 62A.2-314.

18          188.     Defendants HMA and KMA sold and/or leased Class Vehicles that were not in

19   merchantable condition and/or fit for the ordinary purpose for which they were sold-namely

20   providing safe and reliable transportation.

21          189.     HMA and KMAs’ breach of the implied warranty of merchantability caused

22   damage to the Plaintiffs and Class Members who purchased or leased the defective vehicles. The

23   amount of damages will be proven at trial.

24                                            COUNT VIII
                                    WASHINGTON “LEMON LAW”
25                                (Wash. Rev. Code § 19.118.005, et seq.)
26          190.     Plaintiffs incorporate by reference all preceding allegations as though fully set


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 38                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 42 of 48



 1   forth herein.

 2          191.     Plaintiff Copley brings this Action on behalf of himself and the Washington Class

 3   against HMA and KMA.

 4          192.     Plaintiff Copley and members of the Washington Class own or lease “new motor

 5   vehicles” within the meaning of RCW §19.118.021(12), because these vehicles because these

 6   vehicles are self-propelled primarily designed for the transportation of persons or property over

 7   the public highways and were originally purchased or leased at retail from a new motor vehicle

 8   dealer or leasing company in Washington. These vehicles do not include vehicles purchased or

 9   leased by a business as part of a fleet of ten or more vehicles at one time or under a single

10   purchase or lease agreement or those portions of a motor home designated, used, or maintained

11   primarily as a mobile dwelling, office, or commercial space.

12          193.     Defendants HMA and KMA are “manufacture[s]” of the Class Vehicles within

13   the meaning of RCW § 19.118.021(8) because they are in the business of constructing or

14   assembling new motor vehicles or are engaged in the business of importing new motor vehicles

15   into the United States for the purpose of selling or distributing new motor vehicles to motor

16   vehicle dealers.

17          194.     Plaintiff Copley and the members of the Washington Class are “consumers”

18   within the meaning of RCW § 19.118.021(4) because they entered into an agreement or contract

19   for the transfer, lease, or purchase of a new motor vehicle, other than for purposes of resale or

20   sublease, during the eligibility period as defined by RCW § 19.118.021(6).

21          195.     The Class Vehicles did not conform to their implied or express warranties as

22   defined by RCW § 19.118.021(22), during the “eligibility period” defined by RCW §

23   19.118.021(6), or the coverage period under the applicable written warranty because the vehicles

24   contained a dangerous defect. The defect substantially impaired the safety, use and market value

25   of the Class Vehicles.

26          196.     HMA and KMA had actual knowledge of the nonconformities during warranty


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 39                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 43 of 48



 1   periods. But the nonconformities continued to exist throughout this term, as they have not been

 2   fixed. Plaintiff and the class members are excused from notifying Defendants HMA and KMA of

 3   the nonconformities because they were already fully aware of the problem.

 4          197.     HMA and KMA have had a reasonable opportunity to cure the nonconformities

 5   because of their actual knowledge of, creation of and failure to disclose the nonconformities, but

 6   have not done so as required under RCW § 19.118.031.

 7          198.     For vehicles purchased, Plaintiff Copley and the Class demand a full refund of

 8   the contract price, all collateral charges, and incidental costs. RCW § 19.118.041(1)(b). For

 9   vehicles leased, Plaintiff Copley and the Washington Class demand all payments made under the

10   lease including but not limited to all lease payments, trade-in value or inception payment,

11   security deposit, and all collateral charges and incidental costs. Plaintiff Copley and the

12   Washington Class also ask to be relieved of any future obligation to the lessor or lienholder. Id.

13   Plaintiff and the Washington Class reject an offer of replacement and will retain their vehicles

14   until payment is tendered.

15                                              COUNT IX
                                  ARIZONA CONSUMER FRAUD ACT
16                                  (Ariz. Rev. Stat. § 44-1521, et seq.)
17          199.     Plaintiffs incorporate by reference all preceding allegations as though fully set

18   forth herein.

19          200.     Plaintiff Coyner brings this Action on behalf of himself and the Arizona Class

20   against all Defendants.

21          201.     The Defendants, Plaintiffs, and Class members are “persons” within the meaning

22   of Ariz. Rev. Stat. § 44-1521(6). The Class Vehicles are “merchandise” within the meaning of

23   A.R.S. § 44-1521(5).

24          202.     The Defendants were engaged in “sale[s]” within the meaning of A.R.S. §44-

25   1521(7).

26          203.     The Arizona Consumer Fraud Act (“Arizona CFA”) makes unlawful “any


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 40                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 44 of 48



 1   deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

 2   misrepresentation, or concealment, suppression or omission of any material fact with intent that

 3   others rely on such concealment, suppression, or omission, in connection with the sale or

 4   advertisement of any merchandise.” A.R.S. § 44-1522(A). HMA, KMA and ZF-TRW

 5   participated in deceptive acts, including fraud, concealment, suppression and omission, that

 6   violated the Arizona CFA. By failing to disclose and actively concealing the dangers and risks

 7   posed by the Class Vehicles and/or the defective ACUs installed in them, HMA, KMA and ZF-

 8   TRW engaged in deceptive practices prohibited by the Arizona CFA.

 9          204.    In the course of their business, HMA, KMA and ZF-TRW failed to disclose and

10   actively concealed the dangers and risks posed by the Class Vehicles and/or the defective ACUs

11   installed in them as described herein and otherwise engaged in activities with a tendency and

12   capacity to deceive. The Defendants used deception, used a deceptive act or practice, used fraud,

13   and concealed, suppressed and omitted material information about the ACUs in the Class

14   Vehicles and/or the Defective ACUs installed in them– namely Defendants failed to disclose that

15   the ACUs were defective and posed a safety risk to consumers, Plaintiffs, and the public at large.

16          205.    Defendants omitted material facts in connection with the sale or advertisement of

17   the Class Vehicles to increase sales of the Class Vehicles. Defendants intended that consumers,

18   Plaintiffs and Class Members rely upon the deception and unlawful practice.

19          206.    As alleged herein, Defendants have known of the defect since at least August of

20   2011, including through ACU development, testing incidents, and public recalls. Defendants

21   failed to disclose and actively concealed the dangers and risks posed by the Class Vehicles

22   and/or the defective ACUs installed in them.

23          207.    The Defendants knew or should have known that this conduct was prohibited by

24   the Arizona CFA.

25          208.    By failing to disclose and by actively concealing the defect in the Class Vehicles

26   and/or the defective ACUs installed in them, Defendants used deception in connection with the


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 41                                                 KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 45 of 48



 1   sale or advertisement of merchandise in violation of the Arizona CFA. Defendants deliberately

 2   withheld the information about the propensity of the Defective ACUs, which may fail to deploy

 3   airbags and seat belt pretensioners in a crash event due to the ASICs being damaged by EOS,

 4   leading to an unreasonable likelihood of serious bodily injury or death to vehicle occupants,

 5   instead of protecting vehicle occupants from bodily injury during accidents, in order to ensure

 6   that consumers would purchase the Class Vehicles.

 7          209.    In the course of Defendants’ businesses, Defendants willfully failed to disclose

 8   and actively concealed the dangerous risks posed by the ASIC Defect discussed above. This

 9   deception was compounded by advertisements that the vehicles contained airbags (while not

10   disclosing the known risks and defects associated with such airbags that consumers were

11   unaware of). This had a tendency to mislead consumers and create a false impression of safety to

12   consumers and was likely to deceive consumers about the safety and reliability of the Class

13   Vehicles.

14          210.    Plaintiff Coyner and members of the Arizona Class suffered ascertainable loss

15   caused by the Defendants’ deceptive practice and failure to disclose material information

16   concerning the defect. Had Plaintiff and Class members been aware of the defect that existed in

17   the Class Vehicles and/or the defective ACUs installed in them Plaintiff Coyner and members of

18   the Arizona Class either would not have paid as much for their vehicles or would not have

19   purchased or leased them at all. Plaintiff Coyner and the Class did not receive the benefit of the

20   bargain as a result of Defendant’s misconduct.

21          211.    Plaintiff Coyner and the Arizona Class seek to recover actual damages in an

22   amount to be determined at trial; an order enjoining the Defendants’ deceptive practices,

23   attorneys’ fees; and any other just and proper relief available under Ariz. Rev. Stat. § 44-1528.

24                                          COUNT X
                   BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
25                         (Ariz. Rev. Stat. §§ 47-2314 and 47-2A212)
26          212.    Plaintiffs incorporate by reference all preceding allegations as though fully set


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 42                                               KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 46 of 48



 1   forth herein.

 2            213.   Plaintiff Coyner brings this Action on behalf of himself and the Arizona Class

 3   against HMA and KMA.

 4            214.   HMA and KMA were at all relevant times “merchants” with respect to motor

 5   vehicles under Ariz. Rev. Stat. § 47-2104(A) and 47-2a103(c), and “sellers” of motor vehicles

 6   under §47-2103(A)(4).

 7            215.   With respect to the leases, HMA and KMA are and were at all relevant times

 8   “lessors” of motor vehicles under Ariz. Rev. Stat. §47-2a103(A)(16).

 9            216.   A warranty that the Class Vehicles were in merchantable condition and fit for the

10   ordinary purpose for which vehicles are used is implied by law pursuant to Ariz. Rev. Stat. §§

11   47-2314..

12            217.   HMA and KMA sold and/or leased Class Vehicles that were not in merchantable

13   condition and/or fit for their ordinary purpose in violation of the implied warranty. The Class

14   Vehicles were not in merchantable condition and were not fit for their ordinary purpose because

15   the defect made them inherently dangerous.

16            218.   HMA’s and KMA’s breaches of the implied warranty of merchantability caused

17   damage to Plaintiff Coyner and the Arizona Class. The amount of damages due will be proven at

18   trial.

19                                     VIII. PRAYER FOR RELIEF
20            WHEREFORE, Plaintiffs, individually and on behalf of the members of the Nationwide

21   Class and State Classes, respectfully request that the Court enter judgment against HMA, KMA,

22   and ZF-TRW as follows:

23                   A.       A declaration that any applicable statutes of limitations are tolled due to

24            the fraudulent concealment alleged in this complaint, and that Defendants are estopped

25            from relying on any statutes of limitations in defense;

26                   B.       An order enjoining Defendants from continuing the unlawful, deceptive,


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 43                                                 KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
            Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 47 of 48



 1         fraudulent, and unfair business practices alleged in this Complaint;

 2                C.       An award to Plaintiffs and Class Members of compensatory, exemplary,

 3         and punitive remedies and damages and statutory penalties, including interest, in an

 4         amount to be proven at trial;

 5                D.      Injunctive and equitable relief in the form of a recall and program to

 6         repair, modify, and/or buy back all Class Vehicles, and to fully reimburse and make

 7         whole all Class members for all costs and economic losses;

 8                E.      Costs, restitution, compensatory damages for economic and out-of-pocket

 9         costs, multiple damages under applicable states’ laws, punitive and exemplary damaged

10         under applicable law;

11                F.      A Defendant-funded program, using transparent, consistent, and

12         reasonable protocols, under which out-of-pocket and loss-of-use expenses and damages

13         claims associated with the defective ACUs in Class Vehicles can be made and paid so

14         that Defendants, not Plaintiffs and Class members, absorb the losses and expenses fairly

15         traceable to the recalls of the vehicles and correction of the defect;

16                G.      A declaration that the Defendants must disgorge, for the benefit of

17         Plaintiffs and Class Members, all or part of the ill-gotten profits they received from their

18         sale or lease of the Class Vehicles or make full restitution to Plaintiffs and Class

19         members;

20                H.      All applicable statutory and civil penalties;

21                I.      An award of costs and attorneys’ fees;

22                J.      An order requiring Defendants to pay both pre- and post-judgment interest

23         on any amounts awarded;

24                K.      Leave to amend this Complaint to conform to the evidence produced in

25         discovery and at trial; and

26                L.      Such other or further relief as the Court may deem appropriate, just, and


     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 44                                                 KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
            Case 2:19-cv-00707-RSL Document 1 Filed 05/10/19 Page 48 of 48



 1         equitable.

 2                               IX.     DEMAND FOR JURY TRIAL
 3         Plaintiffs hereby demand a jury trial for all claims so triable.

 4
            DATED this 10th day of May, 2019.
 5
      StandardSig                                  KELLER ROHRBACK L.L.P.
 6

 7

 8                                                 By s/ Lynn Lincoln Sarko
                                                   By s/ Gretchen Freeman Cappio
 9                                                 By s/ Ryan McDevitt
                                                   By s/ Erika Keech
10                                                     Lynn Lincoln Sarko, WSBA #16569
                                                       Gretchen Freeman Cappio, WSBA #29576
11                                                     Ryan McDevitt, WSBA #43305
                                                       Erika Keech, WSBA #45988
12                                                     1201 Third Avenue, Suite 3200
                                                       Seattle, WA 98101-3052
13                                                     Tel (206) 623-1900
                                                       Fax (206) 623-3384
14                                                     lsarko@kellerrohrback.com
                                                       gcappio@kellerrohrback.com
15                                                     rmcdevitt@kellerrohrback.com
                                                       ekeech@kellerrohrback.com
16
                                                        Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

     COMPLAINT -- CLASS ACTION
     (2:19-cv-00707) - 45                                                KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
